20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 1 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 2 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 3 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 4 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 5 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 6 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 7 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 8 of 9
20-50303-amk   Doc 12   FILED 02/21/20   ENTERED 02/21/20 12:01:57   Page 9 of 9
